Order entered February 26, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01503-CV

                               STEPHEN W. CLARK, Appellant

                                                 V.

              DILLARD'S INC. AND THE CAMPBELL AGENCY, Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-12848-B

                                             ORDER
       On our own motion, we ORDER the District Clerk to file by March 9, 2015 a

supplemental clerk’s record containing the following documents: (1) Dillard’s, Inc.’s Motion to

Designate Responsible Third Party, filed August 3, 2012, and (2) the trial court’s Order on

Motion to Strike Designation of Molly McKool Photography, Inc., signed November 15, 2012.

       We DIRECT the Clerk of this Court to send copies of this order to Felicia Pitre, Dallas

County District Clerk, as well as to counsel for all parties.




                                                        /s/     ELIZABETH LANG-MIERS
                                                                PRESIDING JUSTICE